Citation Nr: 0430667	
Decision Date: 11/18/04    Archive Date: 11/29/04

DOCKET NO.  03-00 320A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for residuals of 
a gunshot wound to the head.


REPRESENTATION

Appellant represented by: Celestino L. Aguinaldo, Attorney 


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The veteran had service from December 1944 to May 1945.  He 
was missing from December 31, 1944 to January 8, 1945 and had 
Recognized Guerilla Service from January 9, 1945 to May 15, 
1945.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2002 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in September 2002, a statement of 
the case was issued in December 2002, and a substantive 
appeal was timely received in January 2003.  

The veteran failed to report for a September 2004 Board 
hearing at the RO.


FINDINGS OF FACT

1.  By a rating decision in September 1997, service 
connection for residuals of a gunshot wound to the head was 
denied; the veteran did not file a notice of disagreement.  

2.  In December 2001, the veteran requested that his claim of 
service connection for residuals of gunshot wound to the head 
be reopened.

3.  Evidence received since the September 1997 rating 
decision is cumulative and does not bear directly and 
substantially upon the subject matter of whether the 
veteran's gunshot wound to the head was incurred in or 
aggravated by service, or is otherwise related to service; 
when considered alone or together with all of the evidence, 
both old and new, it does not raise a reasonable possibility 
of substantiating the claim.  




CONCLUSION OF LAW

The evidence received since the RO denied service connection 
for residuals of gunshot wound to the head in September 1997, 
which is final, is not new and material, and the claim for 
this benefit is not reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156(a) (2004), 38 C.F.R. § 20.302 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  
The intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the claim on appeal.  
The discussions in the rating decision, statement of the case 
and January 2002 duty to assist letter have informed the 
claimant of the information and evidence necessary to warrant 
entitlement to the benefit sought.  Moreover, in a May 2004 
VCAA letter, the veteran was advised of the types of evidence 
VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The 
claimant also was advised to provide any evidence in the 
claimant's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1); 38 U.S.C. § 5103A(g).
 
The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that VCAA notice as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the RO 
provided VCAA notice to the veteran in May 2004 which was 
after the March 2002 rating decision on appeal.  Thus, notice 
was not given in accordance with the requirements set out by 
the Court in Pelegrini.  Nonetheless, the Board finds that 
for the reasons below, such an error constitutes harmless 
error.  See 38 C.F.R. § 20.1102.

VA has fulfilled its duty to notify the appellant in this 
case.  In the statement of the case and January 2002 duty to 
assist letter, the RO informed the appellant of the 
applicable laws and regulations including applicable 
provisions of the VCAA, the evidence needed to substantiate 
the claim, and which party was responsible for obtaining the 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 
1997).  

The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the appellant in obtaining the evidence 
necessary to substantiate his claim.  The appellant has not 
indicated, and there is otherwise no indication that there 
exists, any pertinent outstanding evidence that is necessary 
for a fair adjudication of the claim that has not been 
obtained.  In fact, in a February 2002 statement, the veteran 
indicated that there was no outstanding medical evidence.  
Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes a 
discharge Affidavit for Philippine Army Personnel, affidavits 
from lay people, affidavit from a medical professional and a 
medical certification.  No additional pertinent evidence has 
been identified by the claimant as relevant to the issue on 
appeal.  Under these circumstances, no further action is 
necessary to assist the claimant with the claim.  The Board 
also notes that VA examinations and opinions are not required 
where a claim is not reopened.  38 C.F.R. § 3.159(c)(4)(iii). 

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The claim is ready to 
be considered on the merits.  


Analysis

In a September 1997 rating decision, the veteran's claim for 
service connection for residuals of gunshot wound to the head 
was denied.  The veteran was notified of that determination 
and informed of appellate rights and procedures the same 
month.  However, the veteran did not file a notice of 
disagreement to initiate an appeal from the September 1997 
rating decision.  The September 1997 rating decision 
therefore became final.  38 U.S.C.A. § 7105(c).  However, 
when a claim is the subject of a prior final denial, it may 
nevertheless be reopened if new and material evidence is 
presented or secured.  38 U.S.C.A. § 5108.  

In December 2001, the veteran requested that his service 
connection claim for residuals of gunshot wound to the head 
be reopened.  By regulation, for purposes of the veteran's 
request new evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156.  For the purpose of establishing whether 
new and material evidence has been submitted, the credibility 
of the evidence, although not its weight, is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The decision of the RO in the September 1997 rating decision 
to deny the veteran's claim for service connection for 
residuals of a gunshot wound to head was essentially based on 
the finding that there was no evidence that the veteran 
sustained a gunshot wound to the head during service.  In 
connection with his current attempt to reopen his service 
connection claim, additional evidence from the veteran has 
been received.  

Evidence at the time of the September 1997 rating decision 
consisted of a February 1947 discharge Affidavit for 
Philippine Army Personnel, an affidavit from a medical 
professional, and a statement from the veteran.  The February 
1947 discharge Affidavit for Philippine Army Personnel showed 
that between May 16, 1945 and October 30, 1945 the veteran 
was hospitalized due to a gunshot wound to the head.  A July 
1997 affidavit from a sanitary inspector, A.R., stated that 
he treated the veteran for a bullet wound to the head from 
October 23 to October 30, 1944.  A.R. indicated that 
treatment records were not available.  In a July 1997 
statement, the veteran claimed that he was shot in the head 
on October 23, 1944 and was not wounded on May 16, 1945, as 
reported in his February 1947 Affidavit for Philippine Army 
Personnel.  

Evidence received since the September 1997 rating decision 
includes the following:

Duplicate copies of the February 1947 discharge Affidavit for 
Philippine Army Personnel and A.R.'s July 1997 affidavit, 
discussed above.  

A March 2001 joint affidavit from G.L. and E.A., who 
apparently served with the veteran, stated that the veteran 
was wounded in the head on October 23, 1944 when they 
encountered Japanese forces.  

A May 2002 certification from the Provincial Health Officer, 
Dr. R.R.B, revealed that the veteran has an old scar, (8 cm 
in length), on the scalp, temporal area (head, right side), 
possibly due to a bullet wound sustained during World War II.  
Photographs of the veteran's scar also were received.

A June 2002 affidavit from P.S.L., indicated that in October 
1944 he heard gunshots and saw the veteran running with blood 
on the right side of his head.  The veteran's June 2002 
affidavit indicated that on October 23, 1944 he encountered 
Japanese soldiers and was shot on the right side top of his 
head and subsequently received medical treatment.  

The veteran's September 2002 notice of disagreement, 
apparently asserted that from May 16, 1945 to October 30, 
1945, he was hospitalized for malaria and arthritis of the 
legs.  

The February 1947 Affidavit for Philippine Army Personnel and 
A.R.'s July 1997 affidavit are not new as they were 
previously of record and considered in the September 1997 
rating decision.  The March 2001 joint affidavit from G.L. 
and E.A., the May 2002 certification from the Provincial 
Health Officer, the June 2002 affidavit from P.S.L., the 
veteran's June 2002 affidavit, and the photographs of the 
scar, are new but not material.  The evidence shows that the 
veteran has a scar on his head and sustained a gunshot wound 
to the head in October 1944, which was prior to the veteran's 
entry into service.  The May 2002 certification merely 
indicated that it is possible that the veteran was wounded 
during World War II.  Furthermore, the evidence does not 
suggest aggravation during service.  Although the veteran in 
his September 2002 notice of disagreement, indicated that 
from May 16, 1945 to October 30, 1945 he was hospitalized for 
malaria and arthritis of the legs, this does not impact the 
veteran's claim.  Regardless of whether the veteran sustained 
a gunshot wound in October 1944 or on May 16, 1945, both 
periods are outside his service dates, which were from 
December 31, 1944 to May 15, 1945.  

In summary, the veteran has provided no new and material 
evidence that his gunshot wound to the head was incurred in 
or aggravated by service.  Thus, the evidence received 
subsequent to the RO's September 1997 rating decision simply 
documents the veteran's scar and presents evidence that the 
veteran was shot in the head in October 1944, prior to 
service.  As such, the evidence received subsequent to the 
RO's September 1997 rating decision is not "new and 
material" as contemplated by 38 C.F.R. § 3.156(a), and 
provides no basis to reopen the veteran's claim of 
entitlement to service connection for residuals of a gunshot 
wound to the head.  38 U.S.C.A. § 5108.




ORDER

New and material evidence has not been received to reopen the 
veteran's claim of entitlement to service connection for 
residuals of a gunshot wound to the head.  The appeal is 
denied.



	                        
____________________________________________
ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



